MDU RESOURCES REPORTS 2 INITIATES 2 – Consolidated earnings of $260.4million, excluding the after-tax noncash charge. – Including the noncash charge, the company reported a consolidated loss of $124.0 million. – Record operating cash flows of approximately $845million. – Strong balance sheet with equity of 63% of total capital. – Initial earnings guidance for 2010 of $1.10 to $1.35 per common share. BISMARCK, N.D. – Feb. 1, 2010 – MDU Resources Group, Inc. (NYSE:MDU) announced 2009 consolidated earnings of $260.4million, or $1.40per common share, compared to $377.2million, or $2.05per share for 2008, with the decline in earnings related primarily to lower natural gas and oil prices. These results exclude the after-tax noncash charge of $384.4million and $84.2million, respectively, related to low natural gas and oil prices.
